399 F.2d 158
UNITED STATES of America, Appellee,v.Vincent MAURO, Appellant.
No. 10, Docket 32255.
United States Court of Appeals Second Circuit.
Argued Sept. 5, 1968.Decided Sept. 5, 1968.

Irving Anolik, New York City (Michael P. Direnzo, New York City, on the brief), for appellant.
Arthur A. Munisteri, Asst. U.S. Atty.  (Robert M. Morgenthau, U.S. Atty. for Southern District of New York, Leonard M. Marks, Asst. U.S. Atty., on the brief), for appellee.
Before LUMBARD, Chief Judge, and ANDERSON and SMITH, Circuit Judges.
PER CURIAM:


1
We affirm in open court the judgment of the district court which denied Mauro's motion to vacate, pursuant to 28 U.S.C. 2255, the judgment of his conviction for violation of the narcotics laws, substantially for the reasons stated in Judge Croake's opinion reported, sub nom.  United States v. Caruso et al., D.C., 280 F. Supp. 371 (1967).